IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ROBERT ALLAN COWAN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-1439

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 19, 2015.

An appeal from the Circuit Court for Duval County.
Mark Hulsey III, Judge.

Nancy A. Daniels, Public Defender, and David A. Davis, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Matthew Pavese and Jennifer J. Moore,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      In this direct appeal, appellant claims the trial court erred by failing to make

the required findings of reliability pursuant to section 90.803(23), Florida Statutes

(2009), when it ruled the child victim’s out-of-court statements were admissible at

trial. We agree with the state that this claim is not preserved for appeal because
appellant failed to make a contemporaneous objection to the lack of findings.

Elwell v. State, 954 So. 2d 104, 109 (Fla. 2d DCA 2007); accord Rodriguez v.

State, 120 So. 3d 656 (Fla. 1st DCA 2013); McCloud v. State, 91 So. 3d 940, 941

(Fla. 1st DCA 2012). Accordingly, we affirm.

      AFFIRMED.

WOLF, ROWE, and SWANSON, JJ., CONCUR.




                                      2